     Case 4:19-cv-00582-ALM Document 2 Filed 08/08/19 Page 1 of 1 PageID #: 60



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


EDWARD BUTOWSKY, IN HIS                            §
PERSONAL AND PROFESSIONAL                          §
CAPACITIES;                                        §   CIVIL ACTION NO. 4:19-CV-00582-RWS
                                                   §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
DEMOCRATIC NATIONAL                                §
COMMITTEE,
   .        CROWDSTRIKE, INC.,                     §
PERKINS COIE LLP,                                  §
                                                   §
                                                   §
                Defendants.



                                  ORDER REASSIGNING CASE


         In the interest of judicial efficiency, the above-entitled action is hereby reassigned to the

Honorable Amos L. Mazzant.

        So ORDERED and SIGNED this 8th day of August, 2019.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
